Citation Nr: 0806817	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-36 698	)	DATE
	)
	)



THE ISSUE

Whether clear and unmistakable error exists in a December 28, 
1988, Board decision which denied entitlement to a rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from March 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a motion by the veteran, submitted 
through his representative, received in November 2005 seeking 
a revision of the Board's December 28, 1988, decision on the 
grounds of clear and unmistakable error (CUE).

In an August 2002 decision, the Board determined that CUE did 
not exist in the December 28, 1988, Board decision as to a 
denial of a total rating based on individual unemployability 
due to service-connected disabilities.  According to the 
representative, the veteran unsuccessfully appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) the U.S. 
Court of Appeals for the Federal Circuit held that because a 
CUE claim involves an allegation of an error with "some 
degree of specificity," a veteran's assertion of a 
particular clear and unmistakable error by the RO constitutes 
a distinct claim.  Andre, 301 F.3d at 1361.  Consequently, 
because the August 2002 Board decision did not address any 
allegation of error regarding the increased rating matter, 
the Board will entertain the current motion.


FINDINGS OF FACT

1.  In its December 28, 1988, decision, the Board denied 
entitlement to a rating in excess of 30 percent for PTSD.

2.  The December 28, 1988, Board decision denying entitlement 
to a rating in excess of 30 percent for PTSD was based on the 
law and evidence then of record and constituted a reasonable 
exercise of rating judgment.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the December 28, 
1988, Board decision denying entitlement to a rating in 
excess of 30 percent for PTSD.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1405 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that CUE 
exists in a December 28, 1988, Board decision which denied 
his claim for an increased rating for service-connected PTSD.  
Historically, service connection for PTSD was granted in 
January 1984; an initial 30 percent evaluation was assigned.  
An October 1985 Board decision denied entitlement to an 
initial evaluation in excess of 30 percent for the disorder, 
and a January 1986 rating decision denied an increased 
rating.

The evidence before the Board on December 28, 1988, consisted 
of the following: 

The veteran filed his increased rating claim in July 1986.  
In connection with the claim he submitted a June 1986 
statement by Mr. G.K., a July 1986 statement from his former 
union steward, and a July 1986 statement from Ms. P.B.
 
In his statement, Mr. K., who identified himself as a 
biofeedback therapist, explained that the veteran's social 
interactions were limited mostly to Vietnam-related events.  
He noted that the veteran had lost interest in coursework, 
and recently lost his job for unclear reasons.  Mr. K. noted 
that the problems the veteran had experienced with his 
supervisors had led to increased PTSD symptoms, including 
hyperarousal, nightmares, and fantasies of retaliation.

The union steward indicated that over a 10-year period, he 
had become familiar not only with the veteran's inability to 
cope with unpleasant memories of service, but with how this 
problem had affected job performance.  He explained that in 
the previous two years, the number of confrontations between 
the veteran and his coworkers and management had increased, 
and that the veteran had a lengthy reprimand and suspension 
file.  The union steward noted that the veteran had to be 
physically restrained on some occasions.

In her statement, Ms. B., who was employed with Holsworth 
Services, noted that the veteran had received treatment at 
her facility since October 1985.  She explained that in March 
1986, he evidenced an increase in the intensity of his 
symptomatology, including flashbacks and nightmares.  She 
indicated that he had an inability to concentrate, was 
socially withdrawn, and experienced inappropriate rage.  She 
also noted that he had withdrawn from classes, and had 
received numerous reprimands at work due to the inability to 
concentrate and his problems with authority figures.  Ms. B. 
explained that he had been fired due to unsatisfactory work 
performance, and concluded that, based on the veteran's past 
work history, and his current emotional, mental and 
physiological states, it was unlikely that he would be able 
to secure or maintain employment.  She added that he would 
not have been able to maintain his prior employment without 
the support of a strong union.

In a July 1986 statement, a VA psychologist indicated that 
the veteran was experiencing difficulty with his job because 
of his emotional state and his psychiatric disability.  The 
psychologist noted that the veteran was fired as a direct 
consequence of his mental state and condition.

In several statements and at an October 1986 hearing before a 
VA hearing officer, the veteran argued that his PTSD 
prevented him from working and from completing his education.  
He reported attending college for 2 years.  He explained that 
he fought with his coworkers, had difficulty cooperating with 
his superiors, and last worked in May 1986.  The veteran 
contended that he was totally preoccupied with his service 
experiences, to the point where he could not maintain a job.  
He reported that his psychiatric symptoms included 
flashbacks, nightmares, and social isolation, as well as 
depression, an exaggerated startle response, rage, and 
hypervigilance.  

At his hearing, the veteran submitted a statement by J.W., 
Ph.D., a professor and the then-president of the Society for 
Traumatic Stress Studies.  Dr. W. explained that in the 
summer of 1986, the veteran took his class on PTSD and 
attended his daily counseling sessions.  He indicated that 
the veteran eventually began to exhibit a clear increase in 
anxiety and sleep disturbances.  Dr. W. concluded that the 
veteran's ability to work was severely impaired, and that the 
PTSD had led to the termination of employment.  He noted that 
the veteran had separated from his girlfriend, and had 
limited his social relationships to Vietnam veterans.  Dr. W. 
explained that the veteran experienced daily preoccupation 
with Vietnam and suffered from affective flooding and 
intrusive imagery on a constant basis.  He concluded that the 
veteran's PTSD merited assignment of a 70 percent evaluation.

The veteran was hospitalized for his PTSD at a VA facility 
from November 1986 to February 1987.  The hospital report 
showed that he reported experiencing symptoms including 
flashbacks, unusual dreams, decreased concentration, some 
psychogenic amnesia, and problems with controlling his anger.  
He also reported experiencing intrusive thoughts and social 
isolation.  He explained that he had worked at his former job 
for 18 years, during which time he was laid off/fired several 
times and received several suspensions, until he was 
ultimately terminated in May 1986.  Mental status examination 
showed that he was alert, oriented, and cooperative, with a 
euthymic mood.  His behavior was appropriate, and his ability 
to abstract was intact.  Some impulsiveness was evident.  His 
speech was clear and goal-directed.  He evidenced no 
hallucinations or delusions, or any looseness of 
associations.  His memory and insight were fair, and his 
judgment was normal.  He denied any suicidal or aggressive 
thoughts.  

The hospital report showed that he participated in group 
sessions, where he made aggressive critical comments directed 
at staff, and evidenced angry flares of temper.  He did make 
supportive comments of group members.  He appeared withdrawn 
and was resistant to introspective work and individual 
treatment.  His minimal progress prompted a therapeutic 
discharge.  The report noted that the veteran was expected to 
be unemployable for six months after the discharge.

Received in February 1987 from the veteran was a document, 
purportedly a part of an arbitration agreement, which 
identified several instances of misconduct or performance 
issues for the veteran. 

VA treatment reports for February to May 1987 documented 
continued treatment for PTSD, and show that on one occasion, 
he presented with poor hygiene.

The record contained a document showing that in April 1987, 
the Social Security Administration (SSA) determined that the 
veteran was disabled as of May 1986.  

In an April 1987 rating decision, the RO assigned the veteran 
a temporary 100 percent evaluation for his PTSD effective 
from November 10, 1986, to February 28, 1987, in light of his 
VA hospitalization for that period.  A 30 percent evaluation 
was assigned effective March 1, 1987.

The report of a July 1987 VA examination documented 
complaints of recurrent nightmares, a severe sense of 
estrangement from society, anxiety, an easy startle reaction, 
sleep disturbance, reactivity to reminders of service, and 
depression.  The veteran reported that he lived with a 
girlfriend, but otherwise preferred not to socialize.  Mental 
status examination showed he was guarded and somewhat 
disheveled.  He was oriented, with organized thought 
processes.  His speech was normal.  His mood was depressed 
and irritable.  He denied psychotic symptoms, but reported 
vigilance and paranoia.  His memory was adequate.  He 
admitted to vague past suicidal ideations, but denied current 
suicidal ideation.  His insight was considered limited, but 
his judgment was adequate.

An August 1987 letter from the U.S. Postal Service showed 
that the veteran was refused employment with that agency 
because he failed a road test.  The identified reasons for 
this failure included noncompliance with traffic rules, lack 
of judgment and attention in driving, and improper operation 
of the vehicle.

In a September 1987 statement, Mr. H.M. indicated that he had 
watched the veteran's marriage dissolve and employment record 
disintegrate.  He indicated that the veteran would awake in a 
disoriented state, and would also experience animosity toward 
authority figures.

The veteran was hospitalized at a VA facility in September 
1987 with complaints including flashbacks and rage.  He 
reported being fired in May 1986 following a series of 
difficulties with his employer.  He explained that he was 
currently attending school.  Mental status examination showed 
he was alert, oriented, and in contact with reality.  He 
denied suicidal ideation and showed no evidence of psychosis.  
He reported difficulty with anger control, but his 
presentation did not corroborate that complaint.  He was 
fairly at ease and cooperative during the interview.  He 
evidenced no impairment of insight or judgment.  The hospital 
report showed that after four days, the veteran requested a 
discharge to return to his studies.  He was discharged in an 
improved and stabilized state.

In a January 1988 letter, the veteran's former spouse (from 
whom he was divorced in 1976) wrote that he would become 
socially withdrawn during their marriage, and would socialize 
only with war buddies and policemen.  He would be erratic in 
his hygiene and work habits, and was emotionally obsessed 
with the Vietnam war.  She also noted that he would startle 
easily, and experienced anger problems.

The veteran was hospitalized at a VA facility in January 1988 
with symptoms of increased depression and suicidal ideas.  He 
reported that he was enrolled at a university, and lived with 
his girlfriend.  The hospital report showed that his anxiety 
and depression improved with medication adjustment.  His 
memory was intact.  The veteran returned in good condition 
after leaving on a pass.  When discharged, the veteran was 
considered employable in places with minimal stress.

VA treatment reports for February and March 1988 document the 
veteran's report that he was angry at the world and unhappy, 
yet comfortable.  He reported experiencing trouble with his 
grades at school.  He was not psychotic.

In the December 28, 1988, Board decision, the Board reviewed 
the evidence received in connection with the July 1986 claim.  
The Board acknowledged that the criteria for evaluating 
psychiatric disorders had been recently amended effective 
February 3, 1988, but determined that the claim would be 
decided based on the former criteria, given that the RO had 
not addressed the new criteria.  In denying the increased 
rating claim, the Board acknowledged the veteran's 
hospitalizations and treatment for the psychiatric disorder, 
but found persuasive the evidence demonstrating that he was 
coherent, oriented and cooperative.  The Board also 
acknowledged the demonstrated difficulty with interpersonal 
relationships, but concluded that, in light of his attendance 
at school and his relationship with a girlfriend, his 
disorder was not productive of complete social isolation.  
The Board additionally determined that the symptoms 
associated with the PTSD were otherwise more consistent with 
30 percent evaluation than with a higher rating.  With 
respect to the veteran's employment problems, the Board 
acknowledged that the SSA had found him disabled for its 
purposes, but emphasized that SSA's determinations were not 
binding on VA.  The Board further explained that the veteran 
was able to attend school, and that his disorder did not 
preclude employment in a relatively low stress job.

The veteran was notified of the December 1988 Board decision 
later in December 1988.  The Board denied his motion for 
reconsideration of the decision in September 1989.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. § 20.1400-1411 (2007).  The motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) Review for clear and 
unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that 
existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411 (1987), a 
30 percent evaluation was warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility,  
efficiency and reliability levels as to produce definite 
industrial impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent evaluation was assignable where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired. The psychoneurotic symptoms 
are of such severity and persistence that there is severe  
impairment in the ability to obtain or retain employment.

A 100 percent rating was warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the  
community.  Totally incapacitating psychoneurotic, symptoms 
bordering  
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.

Social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  

38 C.F.R. § 4.132, Diagnostic Code 9411, and Note (1) (1987).

The veteran, through his representative contends that the 
Board, in the December 28, 1988 decision, failed to correctly 
apply 38 C.F.R. § 4.132, Diagnostic Code 9411.  Specifically, 
he argues that the Board was compelled under the facts of the 
case to assign a 100 percent rating, because the evidence was 
"undisputed" that the veteran was demonstrably unable to 
obtain or retain employment.  In this regard he contends that 
the statements of the veteran, the union steward, the July 
1986 VA psychologist, and Dr. W. to the effect that the 
veteran's employment was terminated in May 1986 secondary to 
his PTSD left the Board with no choice other than to conclude 
that the veteran was demonstrably unable to obtain or retain 
employment.  In addition, by suggesting certain findings of 
fact the Board should adopt in granting the current motion, 
he also argues that there was no affirmative evidence that 
the veteran was capable of obtaining or retaining employment.  

He further argues that the Board was legally required to 
award a 100 percent evaluation pursuant to the Court's 
decision in Johnson v. Brown, 7 Vet. App. 95 (1994), which he 
contends is retroactively applicable to the December 1988 
Board decision.

With respect to the argument that the Board did not properly 
apply 38 C.F.R. § 4.132, Diagnostic Code 9411, because the 
evidence indisputably showed the veteran was unemployable and 
that there was no affirmative evidence suggesting otherwise, 
the Board points out that the evidence of record before the 
Board in December 1988 included the VA hospital report 
showing that when discharged in February 1987, the veteran 
was expected to be unemployable for only six months.  The 
January 1988 hospital report specifically indicated that the 
veteran was employable, provided his job involved minimal 
stress, and the September 1987 hospital report showed he 
stabilized quickly, and shortly after admission requested to 
return to his studies.  The Board relied on the January 1988 
report in particular.

The Board notes that following the December 1988 decision, a 
number of VA treatment records for 1986 through 1988, and a 
hospital report for November 1988 to January 1989 were 
received.  Although they were pertinent to determining the 
severity of the veteran's PTSD, none of the above records was 
on file at the time of the December 1988 Board decision, and 
VA was not on constructive notice of those records.  See 
Damrel v. Brown, 6 Vet. App. 242 (1994) (holding that a 1967 
rating action was not clearly and unmistakably erroneous due 
to constructive notice of a VA finding because the rule of 
constructive notice was not formulated until the decision of 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)); 38 C.F.R. 
§ 20.1403(b).

Following the December 1988 Board decision, the veteran 
submitted an April 1988 arrest report and July 1988 court 
order demonstrating relationship problems with a girlfriend.  
In September 1994, his representative submitted a copy of the 
veteran's SSA file containing relevant documents pertaining 
to the period prior to December 1988 (but which were not on 
file at the time of the Board's decision).  The above records 
may not serve to demonstrate error in the December 1988 Board 
decision.  See 38 C.F.R. § 20.1403(b)(1) (Review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made).

In short, the record did contain evidence suggesting that the 
veteran was able to obtain and retain employment.  In 
essence, the veteran is really disagreeing with the weight 
accorded the evidence of record by the Board. A disagreement 
as to how the facts were weighed or evaluated is not the type 
of situation that rises to the level of clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(d)(3).

Turning to the argument that a 100 percent evaluation was 
legally compelled, the Board points out that Johnson was 
decided many years after the December 1988 Board decision.  
The December 1988 Board decision could not have erred in 
failing to incorporate a case which did not exist at the time 
of the Board's determination.  See Damrel v. Brown, 6 Vet. 
App. 242 (1994).  Although the representative argues that 
Stolasz v. Nicholson, 19 Vet. App. 355 (2005) does allow for 
retroactive application of Johnson, his argument is without 
merit.  In Stolasz, the Court determined that although 
statutes operate prospectively, judicial decisions operate 
retrospectively, but only as to claims which were pending at 
the time of the decision.  Indeed, after putting forth the 
above principle, the Court went on to state "[t]herefore, 
the holding in [the judicial decision] represents this 
Court's controlling interpretation of the [regulation at 
issue] and must be given full retroactive effect in all cases 
that are still open on direct review, such as the appellant's 
. . . ."  Id. at 360 (emphasis added).  

Moreover, even if the representative were correct in his 
interpretation of the holding, the Board points out that the 
opinion in Stolasz was withdrawn by the Court, and the 
underlying Board decision in that case was affirmed.  See 
2007 WL 895488 (U.S. Vet. App. Mar. 8, 2007). 

In any event, the Board points out that the December 1988 
Board decision appears to have addressed the three bases set 
forth in Johnson for assignment of a 100 percent evaluation.  
The Board determined that the veteran was not completely 
socially isolated, that his symptomatology otherwise was more 
consistent with a 30 percent evaluation than a higher rating, 
and that his PTSD would not preclude him from employment in a 
relatively low stress job.

The Board also notes that although the December 1988 decision 
limited its review to the version of 38 C.F.R. § 4.132 in 
effect prior to February 3, 1988 (and even assuming that the 
amended regulations were more favorable to the veteran's 
claim), until the Court's decision in Karnas v. Principi, 1 
Vet. App. 308 (1991), the Board was not required to apply the 
most recent version of a regulation when that regulation was 
amended during the pendency of an appeal.  The December 1988 
Board decision invited the veteran to apply to the RO for 
consideration of his claim under the amended version of 38 
C.F.R. § 4.132.  Nor has the veteran, who is represented by 
counsel in this case, explained how the outcome in the 
December 1988 Board decision would have been different had 
the Board considered the amended version of the regulation.

In short, the Board's determination was based on a correct 
application of the applicable law and regulations.

In sum, the veteran has failed to demonstrate that the 
December 28, 1988, Board decision misapplied, or failed to 
apply, any applicable law or VA regulation, or that the 
decision otherwise contained CUE.  The arguments of the 
veteran largely boil down to allegations that the Board 
improperly weighed the evidence of record in denying the 
claim; such allegations can never rise to the level of CUE.  
38 C.F.R. 
§ 20.1404; see Fugo v. Brown, 6 Vet. App. 40,45 (1993).  His 
other argument concerns the allegation that the Board was 
compelled by caselaw to award a higher evaluation.  As 
discussed in detail above, that contention is meritless.

The Board finds that there was evidence in the record 
supporting the Board's decision in December 1988, and there 
is no evidence of the type of error that makes it undebatably 
clear, had the error not been made, that the result would 
have been manifestly different.  38 C.F.R. § 20.1403(a), (c).  
Accordingly, the motion to revise or reverse is denied.  38 
C.F.R. § 20.1405.

The Board notes that in DAV v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), the U.S. Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 20.1404(b) to the extent that the 
referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error.  VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refiling.  In the instant 
case, the veteran has set forth the alleged clear and 
unmistakable errors (particularly concerning the retroactive 
application of caselaw) the legal and factual basis for the 
allegations, and why he believes the result would have been 
manifestly different but for the alleged error.  
Consequently, the veteran has at least met the pleading 
requirements of the revised 38 C.F.R. § 20.1404(b), and 
denial of his motion on the merits, rather than dismissal 
without prejudice, is appropriate.

The Board lastly notes that the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), and the implementing regulations, see 38 C.F.R § 
3.159 (2007), are not applicable to the instant motion.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001). 


ORDER

The veteran's motion to revise or reverse the December 28, 
1988, Board decision denying entitlement to a rating in 
excess of 30 percent for PTSD is denied. 



                       
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



